DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
Applicants’ submission filed on August 14, 2020 has been entered.

Status of Claims
No claim amendments have been presented. 
New claim 40 has been added. 
Claims 1-11 and 13-40 are pending and are examined in this Office action. 

Claim Objections
New claim 40 is objected to for the following informalities: 
Reciting in line 1 the phrase “The ) The”, which should be replaced with ---The--.
Reciting in lines 2-2 the phrase “comprises accumulation of in micelles”; accumulation of what? 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Indefiniteness
New claim 40 is rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. 
	The claims recites a transgenic plant cell wherein production of triterpene “comprises accumulation of in micelles”; accumulation of what?
	In the interest of compact prosecution, the claim is nonetheless examined. It is interpreted as being directed to a transgenic cell that comprises triterpene accumulation in the chloroplast or cytoplasm.

New Matter
Claim 40 is rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
	New claim 40 requires the production of triterpene which ”comprises accumulation of [?] in micelles formed in the chloroplast or cytoplasm compartment”. 
	While the production of squalene was originally described in the Specification, this (presumably) particular type of triterpene biosynthesis (in micelles formed in the chloroplast or cytoplasm compartment) was not envisioned in the application as originally filed. There is no support in the Specification for the amended claimed limitation(s). There is not even a single mention in the disclosure of the term “micelle” or “micelles”, nor does there appear to be any implicit support 

Claim Rejections - 35 USC § 103
Claims 1-11 and 13-40 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over PARK (Park et al., Modulation of Triterpenoid Content in Plants, U.S. Patent Application Publication No. US 2009/0178160 A1, published July 9, 2009) in view of CHAPPELL (Chappell et al., Botryoccocus braunii Triterpene Synthase Proteins and Nucleic Acid Molecules, and Methods for Their Use, U.S. Patent Application Publication No. US 2010/0041120 A1, published February 18, 2010) and WU (Wu et al., 2006, Redirection of Cytosolic or Plastidic Isoprenoid Precursors Elevates Terpene Production in Plants, Nature Biotechnology 24: 1441-1447, with supplementary information).  
	The claims are drawn to a method of producing an accumulation of triterpenes in a plant cell in non-native intracellular locations, and to a method of increasing triterpene production in a plant, which comprise transforming a plant cell with an isolated nucleic acid encoding a farnesyl diphosphate synthase and with an isolated nucleic acid encoding a triterpene synthase, wherein each synthase lacks a hydrophobic transmembrane spanning domain sequence, wherein the farnesyl diphosphate synthase and/or the triterpene synthase is/are controlled by a heterologous promoter, and are both directed to chloroplasts or to the cytoplasm compartment for triterpene biosynthesis, resulting in accumulation of triterpene that exceeds wild type amounts of triterpene in the plant cell; wherein the triterpene synthase is a squalene synthase; wherein the squalene synthase is from Saccharomyces cerevisiae, Botryococcus, Arabidopsis, Nicotiana, or rat; wherein the farnesyl diphosphate synthase is avian, from Arabidopsis, from Saccharomyces cerevisiae, human, or Chlamydomonas reinhardtii; wherein the plant cell is tobacco; wherein the triterpene synthase comprises co-expression of Botryococcus braunii squalene synthase-like SSL-1 and SSL-3 as separate genes or fused via a linker domain to encode a hybrid fused protein; wherein the amount of the triterpene is at least 100 times that of the wild type cell, which amount is between 147 and 1760 µg/g; further comprising transforming the plant cell with an isolated nucleic acid encoding a squalene epoxidase and a β-amyrin synthase; further comprising transforming the plant cell with an isolated nucleic acid encoding triterpene methyltransferase; further comprising expressing and targeting the farnesyl diphosphate synthase and the triterpene synthase to a chloroplast compartment; and to transgenic plant cells produced by the methods. 
	PARK teaches compositions and methods for producing triterpenoid compounds, e.g., squalene (entire document; see Title, Abstract, for example).
	PARK teaches materials and methods for modulating the amount of one or more triterpenoid compounds in plants, based on expression of triterpenoid-modulating polypeptides that facilitate changes in the amounts of such compounds in plants (page 1, paragraph 0002). The triterpenoids can include squalene, β-amyrin, and others (page 2, paragraph 0013). Triterpenoid-modulating polypeptides can be enzymes involved in triterpenoid biosynthesis, for example, farnesyl diphosphate synthase, sterol methyl transferase2 (i.e., triterpene methyltransferase), β-amyrin synthase, sesqueterpene (sic) synthases, sesqueterpene cylases (sic), pentacyclic triterpene synthases, and others (page 8, paragraph 0082).
	PARK teaches transgenic plants or plant cells in which the amount and/or rate of biosynthesis of one or more triterpenoids is modulated using one or more exogenous nucleic acids encoding triterpenoid-modulating polypeptide sequences (pages 14-15, paragraphs 0139-See also the Examples sections, which show various increases in the amount of triterpenoids in transgenic plants. 
	For modulation (i.e., increase in the amount of triterpenoids), PARK teaches more than one additional exogenous nucleic acid present in a plant, e.g., two, three, four, five, six, seven, eight, nine, ten or more of such sequences (i.e., as separate genes or fused with a linker). Id. Each additional exogenous nucleic acid can be present on the same nucleic acid construct, or can be present on one or more separate nucleic acid constructs. For example, two recombinant nucleic acid constructs can be included, where a first construct includes a nucleic acid encoding a first triterpenoid modulating polypeptide, and a second construct includes a nucleic acid encoding a second triterpenoid modulating polypeptide. Regulatory regions such as promoters, introns, enhancers, upstream activation regions, and inducible elements typically can be operably linked to an additional nucleic acid (Id.). 
Arabidopsis, for example (Id., paragraph 0083).
	PARK does not expressly teach a method of accumulation of triterpenes in transgenic plants where both farnesyl diphosphate synthase and triterpene synthase lack a hydrophobic transmembrane spanning domain sequence, and are both directed to chloroplasts or to the cytoplasm compartment, nor does PARK expressly teach using avian farnesyl diphosphate synthase and yeast squalene synthase in a method of accumulation of triterpenes. However, such claimed compositions and the recited methods practiced with the compositions would have been prima facie obvious to a person of ordinary skill in the art at the time of invention for the following reasons.
	The instant Specification states, at page 10, paragraph 0032: “[t]he present inventors have developed strategies for engineering triterpene metabolism. The target for initial studies was squalene, and the aim was to determine if an analogous strategy as used for sesquiterpenes was applicable to squalene.”
	WU teaches that redirection of cytosolic or plastidic isoprenoid precursors elevates terpene production in plants (entire document; see Tittle, Abstract, for example). 
	WU teaches engineered high-level terpene production in tobacco plants by diverting carbon flow from cytosolic or plastidic isopentenyl diphosphate through overexpression in either compartment of an avian farnesyl diphosphate synthase and an appropriate terpene synthase (Id.). The strategy increased synthesis of two sesquiterpenes more than 1,000-fold, and seems 
	WU teaches gene constructs consisting of patchoulol synthase (i.e., a sesquiterpene synthase) directed by a constitutive (i.e., non-native) promoter, in combination with an avian gene encoding farnesyl diphosphate synthase, either as separate genes or as a gene fusion (page 1443, left-hand col.; Figure 1b). 
	WU teaches coexpression of plastid-targeted (i.e., non-native intracellular location) amorpha-4,11-diene synthase (ADS) and FPP synthase (page 1444, right-hand col.), and teaches that Arabidopsis possesses multiple forms of FPP synthase (page 1442, left-hand col.).
	WU teaches gene constructs used to engineer sesquiterpene metabolism in the cytoplasm (i.e., non-native intracellular location) (e.g., shown in orange in Figure 1 on page 1442; see Figure 1 legend), and teaches that the gene constructs relied on the absence of intracellular targeting signals to direct the encoded protein products to the cytoplasmic compartment (page 1443, left-hand col.).  
	WU teaches appending chloroplast-targeting signal sequence (tp) to the amino terminus of the proteins (page 1443, left-hand col.; see also page 1446, left-hand col., for description of expression constructs), and teaches constructs (tpPTS, tpFPS-PTS and tpPTS+tpFPS) engineered for plastid-targeted expression by adding the Arabidopsis transit peptide signal sequence of the RUBISCO small unit to the 5′ end of the PTS, FPS or FPS-PTS genes inserted into the respective pTMON and pTDUA vectors (Fig. 1a). 
	 WU teaches that targeted overexpression of LMS (limonene synthase) activity in plastids improved monoterpene accumulation about twofold over those lines engineered for cytoplasmic 
	Shown below is WU’s Figure 1, depicting both cytosolic (i.e., cytoplasm compartment) engineering and plastidic (i.e., chloroplast) engineering of triterpene biosynthesis.

    PNG
    media_image1.png
    659
    1226
    media_image1.png
    Greyscale

	
	WU teaches that both the cytosolic MVA and the plastidic MEP pathways in plants can be engineered for high level (100s of µg/g FW) terpene production (i.e., the amount of triterpene accumulated is in an amount of between 147 and 1760 µg/g) via the redirection of the C5 intermediates IPP and DMAPP, and that this engineered metabolism is not confounded by cross-talk between the two pathways. Such high-level terpene biosynthesis and accumulation were possible, in part, by simultaneously increasing carbon flux through the pathways, as illustrated by overexpression of a truncated HMGR, a putative rate-limiting, upstream step in the MVA pathway (Id., right-hand col., first paragraph).
coupling of targeted PTS expression with FPS, either as a protein fusion or preferably as independent enzymes, routinely yielded transgenic lines accumulating 5–30 mg/g FW of patchoulol, which represents 100–1,000 times higher sesquiterpene accumulation than has been previously reported (page 1443, right-hand col., penultimate paragraph). 
	WU specifically teaches the well-documented N-terminal tags for chloroplast targeting of proteins (Id., last paragraph). For example, WU teaches the use of the patchoulol synthase containing the RUBISCO amino terminal signal sequence for plastidic targeting (Supplementary Figure 1). 
	In Supplementary Table 1, WU describes multiple reports of genetic engineering of terpene synthesis in plants. These include the production of sesquiterpene synthase (i.e., triterpene biosynthesis) both in the cytoplasm and in plastids. See below and excerpt of Supplementary Table 1.


    PNG
    media_image2.png
    392
    659
    media_image2.png
    Greyscale

	WU also teaches various vector systems for multiple gene insertions, flanked by the cauliflower mosaic virus promoter Pca, and the cassava vein mosaic virus promoter, Pcv (Supplementary Figure 3). 
It is noted that Applicants’ expression cassettes and constructs, described in Figure 2 of the instant Specification, are essentially similar or identical to WU’s construct(s). See comparative depiction on page 18 in the Office action mailed 12/14/2015. 
It is noted that the instant Specification also describes plastid targeting using tp, the transit peptide of the Arabidopsis RuBisCO small-subunit protein appended to the amino terminal end of the respective genes to direct the desired proteins to the chloroplast compartment (page 10, paragraph 0034; Figure 2).
	WU teaches the generation of more than 20 independent transgenic tobacco lines per gene construct, and teaches substantial terpene accumulation in transgenic tobacco (page 1443, left-hand col.; Figure 1c). 

CHAPPELL teaches co-expression of the botryococcene synthase gene in combination with a suitable FPP synthase and triterpene methyltransferase genes in transgenic plants (page 1, paragraph 0006). Referencing the work of WU et al., CHAPPELL states that the feasibility of this engineering strategy for the production of large amounts of high valued sesquiterpenes, terpenes consisting of 15 carbons rather than the 30 carbons found in triterpenes, was recently demonstrated (Id.).
	CHAPPELL teaches that the introduced triterpene synthase polynucleotides may include regulatory or control sequences (page 6, paragraph 0050), and teaches that the triterpene synthase may be a botryococcene synthase or a squalene synthase (page 10, paragraph 0081). CHAPPELL teaches squalene synthases from Botryococcus, Arabidopsis, tobacco, and rat, for example (page 2, paragraph 0014).  
	CHAPPELL teaches a strategy for engineering an alternative biofuels production platform into plants (page 2, paragraph 0011). Genes coding for the biochemical steps for synthesis of botryococcenes would be introduced into plants such that the catalytic steps (FPP synthase, triterpene synthase and triterpene methyltransferase activities) would be targeted to the chloroplast compartment (Figure 3). This can be done using vectors that target the expression of the introduced sequence to a chloroplast in a plant cell (page 9, paragraph 0070). The catalytic 
	CHAPPELL teaches recombinant constructs that comprise a vector into which a nucleic acid sequence of the invention has been inserted, where the construct further comprises regulatory (i.e., expression control) sequences including, for example, a promoter operably linked to the sequence (page 6, paragraph 0050; page 8, paragraph 0067). A polynucleotide or polypeptide is expressed recombinantly when it is expressed or produced in a foreign host cell under the control of a foreign or native promoter, or in a native host cell under the control of a foreign promoter (page 9, paragraph 0071). Transcription of sequences encoding triterpene synthase may be driven by viral promoters, e.g., the 35S and 19S promoters of CaMY used alone or in combination with the omega leader sequence from TMY (Id., paragraph 0076).
	CHAPPELL recognizes the significance of the hydrophobic region of triterpene synthases (e.g., squalene synthases), and compares Botryococcus squalene synthases BBS and BBS (without and with hydrophobic region, respectively). CHAPPELL’s FIG. 6 depicts an alignment comparison of regions/domains of various squalene synthase proteins from Botryococcus (BSS), tobacco (N. tabacum), Arabidopsis (A. thaliana), corn (Zea mays), rat (R. rattus) and yeast (S. cerevisiae) to that for the botryococcene synthase (BBS). Fig. 6 from CHAPPELL is also shown below; it specifically includes enzymes that have either “no hydrophobic region” (i.e., hydrophilic region) and “hydrophobic region”. 

    PNG
    media_image3.png
    431
    603
    media_image3.png
    Greyscale


	CHAPPELL teaches that, in addition to transfection with triterpene synthase-encoding nucleic acid molecule, plant cells that may also be cotransfected with nucleic acid molecules encoding one or more enzymes in the triterpene synthesis pathway, such as the genes for farnesyl diphosphate synthase or a triterpene synthase including squalene synthase or triterpene methyltransferase. Plant cells for transfection include, for example, a tobacco plant cell (page 10, paragraph 0080). Transfection of plant cells with exogenous genes may be directed to the cytosolic compartment, the chloroplast or both. Id.
	CHAPPELL specifically teaches the isolation and functional characterization of triterpene synthase genes from Botryococcus braunii (Examples 1-2, pages 11-12, paragraphs 0086-0094), and also teaches the accumulation of squalene in transgenic cells overexpressing a B. braunii squalene synthase gene (Example 4, page 13, paragraph 0099). 
	CHAPPELL teaches and claims (claim 19 from CHAPPELL) plant (host) cells transfected with a nucleic acid molecule that encodes a triterpene synthase, further transfected with a nucleic acid molecule that encodes a farnesyl diphosphate synthase, a triterpene methyltransferase, a squalene methyltransferase or a botryococcene methyltransferase. 
	CHAPPELL teaches and claims (claim 20 from CHAPPELL) plant (host) cells transfected with a nucleic acid molecule that encodes a farnesyl diphosphate synthase and a nucleic acid molecule that encodes a triterpene methyltransferase, and wherein the nucleic acid molecules encoding the triterpene synthase, farnesyl diphosphate synthase, and triterpene methyltransferase are all targeted for expression in a chloroplast.
	CHAPPELL depicts in FIG. 3 a strategy for engineering an alternative biofuels production platform into plants, in which genes coding for the biochemical steps for synthesis of botryococcenes would be introduced into plants such that the respective catalytic steps (FPP synthase, triterpene synthase and triterpene methyltransferase activities) would be targeted to the chloroplast compartment. The introduced enzyme activities would divert photosynthetically fixed CO2 directly into methylated triterpene biosynthesis (page 2, paragraph 0011).
	Given PARK teaches strategies for engineering triterpene metabolism in plants, teaches enzymes involved in triterpenoid biosynthesis, such as farnesyl diphosphate synthase, β-amyrin synthase, and sesquiterpene synthases, and teaches co-expression of two or more triterpene enzymes in plants; given WU teaches engineered substantial increase in (sesqui)terpene production in transgenic tobacco plants, teaches co-expression of avian farnesyl diphosphate synthase and terpene synthase, teaches Arabidopsis FPP, and teaches directed expression in the cytoplasm or in the chloroplast; and given CHAPPELL teaches squalene synthases from Botryococcus, Arabidopsis, tobacco, and rat, teaches squalene synthase lacking a hydrophobic region, teaches cotransfection of plant cells with nucleic acid molecules encoding enzymes from the triterpene synthesis pathway, farnesyl diphosphate synthase, squalene synthase, or triterpene 
	Although PARK, WU, and CHAPPELL do not specifically reduce to practice the Botryococcus braunii squalene synthase-like SSL-1 or SSL-3 (cf. instant claims 7 and 19), or combinations of a squalene epoxidase and β-amyrin synthase (cf. instant claims 8 and 17) these particular embodiments would be considered a design choice that would be readily apparent to one of ordinary skill in the art. For example, PARK teaches numerous enzymes involved in triterpenoid biosynthesis, for example squalene synthases, squalene-2,3-epoxide cyclase, and β-amyrin synthase; whilst CHAPPELL teaches squalene synthases from Botryococcus braunii. The claimed enzymes and combinations thereof are just obvious variants of enzymes that are involved in triterpene production; and which would be obviously chosen by a person of ordinary skill in the art.  
	Given the teachings of the cited references, the design of N-terminus amino acid sequences of the farnesyl diphoshate synthase and the triterpene synthase which target the cf. instant claims 22 and 25). 
	Similarly, it would be readily apparent to one of ordinary skill in the art to remove or significantly alter (1) the native signal sequence(s) (cf. instant claims 28 and 32), (2) the triterpene synthase membrane spanning domain (cf. instant claims 34-36), or (3) the signal sequence(s) directing a native triterpene synthase to the endoplasmic reticulum (cf. instant claims 29 and 33), in order to redirect the enzymes’ location to the cytoplasm or the chloroplasts. 
	Bioinformatic analysis, in silico and cDNA library screening, isolation and identification of DNA clones, recombinant DNA methodology including transformation of plant cells, recombinant DNA constructs with desired regulatory elements, protein fusion via a linker domain, and intracellular targeting via manipulation of appropriate sequences, e.g., N-terminus amino acid sequences, or excluding membrane-spanning (or hydrophobic transmembrane spanning) domain sequences, cytoplasm and chloroplast targeting are techniques that were routine in the art at the time the invention was made, as taught by the cited references and the state of the art in general. 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on August 14, 2020 have been carefully considered but they were not found to be persuasive. No claim amendments have been presented. Applicants contend that the present invention is directed to a unique method of accumulation of triterpene in “non-native intercellular locations of a plant cell” (Remarks, page 11, last paragraph). Applicants argue unexpected and surprising synthesis and accumulation of triterpenes in hydrophylic locations (Id., page 12). Applicants allege that unexpectedly and Id., pages 13-14). Applicants argue that accumulation of non-volatile hydrophobic compounds in hydroponic locations was not considered possible before this invention (Id., pages 15-16). Applicants argue that the prior art fails to teach or suggest how to generate a viable enzymatically active triterpene synthase without transmembrane domain (Id., section spanning pages 16-18).        
	The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. As described above, and contrary to Applicants’ arguments, the combination of the cited references provides sufficient teaching, suggestion, and motivation with a reasonable expectation of success for the instantly claimed concept of transgenic production of triterpenoid compound in plants, specifically including expression of the necessary enzymes in the cytoplasm and/or the chloroplast, as required by the instant claims.
	All three cited prior art references (PARK, CHAPPELL, and WU) are concerned with terpene production in plants. Indeed, the main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by PARK, CHAPPELL, and WU, for the purpose of producing triterpenes in either (i) the cytoplasm or (ii) the chloroplast of a plant cell. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above. 
	It is noted that Applicants previously conceded that WU describes the co-expression of a FPP synthase in combination with a sesquiterpene synthase, targeted to the chloroplast compartment, which results in the accumulation of significant levels of sesquiterpenes (see 
	For example, instant claim 1 requires that “the farnesyl diphosphate synthase and triterpene synthase are both directed to chloroplast or cytoplasm compartment, for triterpene biosynthesis”. That is precisely taught by the combined teachings of the cited prior art.  
	For example, CHAPPELL specifically teaches the introduction of genes coding for the biochemical steps for synthesis of botryococcenes into plants (FPP synthase, triterpene synthase and triterpene methyltransferase activities), and teaches co-expression of the botryococcene synthase gene in combination with a FPP synthase and triterpene methyltransferase genes in transgenic plants. CHAPPELL teaches and claims plant (host) cells transfected with a nucleic acid molecule that encodes a triterpene synthase, further transfected with a nucleic acid molecule that encodes a farnesyl diphosphate synthase, a triterpene methyltransferase, a squalene methyltransferase or a botryococcene methyltransferase. CHAPPELL expressly teaches that, in the practice of the methods, “[t]ransfection of plant cells with exogenous genes may be directed to the cytosolic compartment, the chloroplast or both.” (CHAPPELL, page 10, paragraph 0080, emphasis supplied). See below Fig. 3 from CHAPPELL. 

    PNG
    media_image4.png
    561
    761
    media_image4.png
    Greyscale

	Similarly, as described above, WU explicitly teaches the coupling of targeted PTS (patchoulol synthase, i.e., a sesquiterpene synthase) expression with FPS. 
	The cited references teach the engineering of FPP synthase and a triterpene synthase genes with a strong, constitutive promoter derived from viral genomes. For example, Applicants’ expression cassettes and constructs, described in Figure 2 of the Specification, are essentially similar or identical to the constructs taught by WU. See the comparative depiction on page 18 in the Office action mailed 12/14/2015; also shown below. As previously described, WU teaches various vector systems for multiple gene insertions, flanked by the cauliflower mosaic virus promoter Pca, and the cassava vein mosaic virus promoter, Pcv (see Supplementary Figure 3):


    PNG
    media_image5.png
    732
    764
    media_image5.png
    Greyscale


Similarly, Applicants’ expression cassettes and constructs, described in Figure 2 of the specification, are essentially similar or identical to WU’s construct(s) (see below): 

    PNG
    media_image6.png
    287
    342
    media_image6.png
    Greyscale


	As described above, it was well known in the art at the time of invention to direct triterpene biosynthesis to the cytosolic compartment and/or to the chloroplast; see, for example, the teachings of all of PARK, CHAPPELL, and WU. As well, it was well known in the art at the time of invention to use appropriate desirable targeting and signaling sequences and peptides, to add targeting sequences, to remove membrane spanning domains, to create fusion proteins, and to direct desired enzymes to the cytoplasm and/or to the chloroplast and its compartments. 
	It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In response to Applicants’ argument that there is no teaching, suggestion, or motivation to combine the references, Applicants are reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the PARK, CHAPPELL, and WU references provide sufficient teaching, suggestion, and motivation with a reasonable expectation of success for the production of triterpenes in the cytoplasm or the chloroplast of a plant cell, to arrive at the instantly claimed 

Summary
No claim is allowed.

Examiner’s Contact Information                                                                                                                   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663